Citation Nr: 1540297	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hand disorder. 

2.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active military service from July 1974 to October 1976.  He also served in the Naval Reserve.  

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the case in July 2011, at which time it was noted that the Veteran had not initiated an appeal from a December 2008 rating decision which granted service connection for asbestosis and assigned an initial noncompensable rating.  The Board remanded the case again in June 2014 for further development and consideration.  


FINDINGS OF FACT

1.  Left wrist carpal tunnel syndrome is of post-service onset and is not etiologically related to service, including due to an in-service burn and reported laceration of the left hand and forearm. 

2.  Chronic pain and weakness of the left arm was first demonstrated many years after service, and only following a 2003 vehicular accident in which the Veteran suffered brain trauma, and is not is not etiologically related to service, including due to an in-service burn and reported laceration of the left hand and forearm.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disorder are not met.  38 U.S.C.A. § 1101, 1110, 5107 West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).

2.  The criteria for service connection for a left arm disorder are not met.  38 U.S.C.A. § 1101, 1110, 5107 West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in January 2008, the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what evidence and information was needed to substantiate the claims for service connection; the information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  He was also notified of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.

In a December 2008 memorandum, the RO made a formal finding on the unavailability of the Veteran's service treatment records during the pertinent time frame and outlined efforts attempted to obtain those records.  The Veteran has obtained service hospital records dated in September 1976, which are associated with his claims file.  VA treatment records have also been obtained and associated with his claims file.  

The case was remanded in July 2011, in part, to afford the Veteran a VA examination and obtain a nexus opinion.  In the June 2014 Board remand it was noted the Veteran was scheduled twice for an examination, but he cancelled each examination prior to the examination date.  In June 2014, the Board remanded the case for a final attempt to schedule the Veteran for an examination.  The Veteran failed to attend a VA examination scheduled in August 2014; however, a February 2015 VA Form 27-0820, Report of General Information, reflects that an attempt was made to contact the Veteran at his last known phone number; however, phone had been disconnected.  In March 2015 an updated address verification was requested and received.  The examination was then rescheduled and conducted in May 2015.  

The May 2015 VA examination report and addendum opinion are adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and medical opinions.  38 C.F.R. § 3.326 (2012).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  The adequacy of the 2015 examination and medical opinion has not been challenged.  

Pursuant to the Board's July 2011 remand, the Veteran was requested to execute and return releases for private clinical records identified in the file.  The Veteran did not provide authorization and release for records from the Westchester Medical Center.  Records from Dr. V. and from Dr. K., of the Neurological Associates of Montrose County were received.  VA medical records identified in the remand were obtained.

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran obtained service hospital records dated in September 1976, which showed in-patient treatment for less than one week for cellulitis after a welding burn on his left arm became infected.  He was hospitalized from the 9th to the 14th of September 1976.  The notes indicated that about three weeks prior to admission he had had "slag" burns of the left upper forearm which had seemed to heal normally until one week prior to admission when he noted swelling and redness, at which time he had had incision and drainage at a dispensary.  Three days prior to admission he had the same symptom plus pain, and red streaks as well as tender axillary adenopathy which had been felt to be cellulitis, leading to his hospitalization.  He was given antibiotics intravenously.  He was discharged to duty and the discharge diagnosis was cellulitis of the left arm.  

Service treatment records dated from 1979 to 1986, during the Veteran's remaining service in the reserves, are negative for any disability of his left hand or left arm.  

In a post-service VA hospital summary dated in May 1977, the Veteran complained on admission in April 1977 of increasing weakness and pain in the left upper extremity from his forearm down to his fingers.  The diagnosis included carpal tunnel syndrome, left upper extremity.  Subsequent VA treatment records document some complaints of numbness in both hands and bilateral carpal tunnel syndrome.

In a March 1983 Financial Status Report, the Veteran indicated that he had worked at a shipyard from 1980 to October 1982 and that he worked as a nurse's aide from July 1982 to February 1983.  

An April 1999 VA treatment records shows an assessment of bilateral CTS, which was greater on the right than the left.  Treatment records in 2000 document some complaints of numbness in both hands and bilateral CTS.  X-rays of the Veteran's left hand in October 2007 were negative.  

VA records show that the Veteran underwent VA hospitalization in April 2006 for respite care.  The pertinent diagnoses were traumatic brain injury (TBI) with left-sided weakness, status post (SP) motor vehicle accident (MVA), and seizures due to traumatic brain injury.  He had pain in the left hand and left arm.  An electromyogram found evidence of mild median neuropathy across the left wrist, i.e., CTS, which did not explain the whole left arm weakness.  It was noted that he had had an injury in "1975" with cellulitis and an abscess which was treated with antibiotics, and since then he had had pain in his left arm.  He also had a history of TBI with left-sided weakness.  

In a lay statement dated in February 2008, a Navy Reserve buddy related that he had known the Veteran since the late 1970s and that left arm and hand numbness and other problems had plagued the Veteran throughout the years.  He believed that the numbness was due to the Veteran's reserve occupation as a welder and pipe-fitter.  

In an April 2009 VA clinical nurse specialist note, created in conjunction with a neurological consultation, the Veteran described pain in his back, left knee, and left arm and hand.  He reported a loss of strength in the left hand and being unable to hold an object.  During the neurological consultation, he discussed an in-service injury and antibiotic treatment for cellulitis with pain in the left arm ever since, as well as a post-service traumatic brain injury and intracranial hemorrhage with resulting left-sided weakness.  In an addendum, the neurologist noted that the Veteran was able to wheel himself out of the exam room and open a closed door using his left arm.

VA treatment records document that the Veteran sustained a traumatic brain injury during a 2003 motor vehicle accident in which he was broad-sided by a truck with resulting left-sided weakness.  A Sussex County Medical Associates Call Record Report dated in November 2009 shows that a staff member/physician reviewed the notes that were sent by a Veterans Service Agency.  This staff member noted that he could not total rule out the Veteran's left arm cellulitis in 1976 as a possible contributor to his left arm and hand symptoms.  The staff member further indicated that he did not know how much of the Veteran's left hand and arm symptoms were from that event and how much were from his TBI.

The Veteran was afforded a VA peripheral nerves examination in April 2010.  The diagnosis was hemorrhagic traumatic brain injury post motor vehicle accident.  The examining physician opined that the marked neuro-sensory and motor damage to the left upper extremity would seem to be as likely as not caused by the motor vehicle accident with a hemorrhagic type of brain trauma.  The examiner further stated that assuming there was some neurological damage from the burn injury; it is totally concealed by the overwhelming nature of the hemorrhagic brain injury.  The examiner indicated that the further clarification could not be provided based upon the data submitted without mere speculation.

In June 2014, the Board remanded the claim for another VA examination and opinion.  The Veteran underwent a VA neurological examination in May 2015, during which the examiner addressed several questions posed by the Board.

The VA examiner indicated that he had reviewed the Veteran's records.  He noted that a July 7, 1977, service treatment record indicated that a follow-up for left upper extremity pain showed the weakness and pain had resolved.  The Veteran had been treated with splints for rule-out bilateral CTS in July 1999.  

As to the questions posed in the Board remands, the examiner stated that the Veteran does not have any residual symptoms that are characteristic of the type of burn injury and the resulting cellulitis described in the September 1976 service hospital records, or that are consistent with the alleged grinder injury.  The examiner also indicated that the Veteran's in-service burn injuries and cellulitis had resolved and were not the cause of the current CTS.  He further specifically opined that the Veteran's current CTS is not consistent with the claimed in-service grinder injury to the hand.  

The rationale was that following the in-service burn, the Veteran had recovered without residuals in about a month and went back to his regular duties.  He worked as welder, subsequent physical exams with military revealed no complaints or concern about his left hand or arm.  In 1999 he had been evaluated for right hand numbness and diagnosis of bilateral CTS.  He had a MVA with TBI in 2003 with left sided weakness.  He had been evaluated for his left-sided weakness, and electromyogram and nerve conduction velocity studies in 2008 showed evidence of a mild median neuropathy across the left wrist (carpal tunnel syndrome), which did not explain whole left arm weakness.  He had left arm pain and intermittent left hand tingling since his 2003 MVA.  

As to whether any current left hand CTS, or any other current left hand disability, was related to active military service, including the 1976 burn injury and/or cellulitis or a claimed grinder injury to the hand, the examiner stated that it is less likely than not (less than 50 percent probability) that any current left CTS, or any other current left hand disability, was related to active military service, including a September 1976 burn injury and/or cellulitis or a claimed grinder injury to the hand.

The rationale was the Veteran had had chronic left arm pain since his MVA, and there was no evidence of CTS in the 1980's, as noted with reports of medical history and examination.  The examiner also explained that the Veteran had a diagnosis of bilateral CTS in 1999 and left wrist area CTS diagnosed in 2008 and symptoms remained mild as intermittent mild tingling average twice a week in his left hand.  His left upper extremity weakness was due to his MVA with a TBI, and was not related to his military service.  

Finally, the examiner was asked to identify whether the Veteran has a left arm disability (other than carpal tunnel syndrome) and opine as to its relationship to service.  In response, the examiner stated that it is less likely than not (less than 50 percent probability) that any current left arm disability is related to active military service, including a September 1976 burn injury and/or cellulitis, or the claimed grinder injury to the hand.  The rationale was that the Veteran's left arm weakness and pain was related to his MVA, and there is no evidence or complaints or complications of a left arm condition during or soon after service.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As noted, the Veteran's service treatment records are incomplete.  A formal finding on the unavailability of the Veteran's service treatment records was issued in December 2008.  Where service treatment records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the service treatment records in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran contends that he injured his left arm during active military service in a welding accident and that he cut his left hand badly in a grinder in the Navy.  He stated that he has had pain and numbness in his left arm and hand ever since these accidents as well as weakness in his left hand.  

The service treatment records fail to demonstrate any chronic residual from his left forearm burn or cellulitis.  Although the Veteran was briefly hospitalized for a burn of the left forearm which became infected with cellulitis, following his hospital discharge he was returned to his duties and subsequent records show that the infectious complications resolved.  As noted by the VA examiner in May 2015, there were no further complaints or treatment for any burn, or for that matter any laceration.  The available service records also fail to show evidence of any laceration of the left hand.  In fact, the Board notes that the service treatment records from his remaining time in the reserves are negative for signs, symptoms, complaints, history, treatment, evaluation or diagnoses of any residuals of a burn or laceration.  It is only post-service clinical records that document the onset of CTS and only many years thereafter did he have weakness of the entire left arm.  

The Veteran asserts that that he had chronic pain of the left hand and arm since his in-service burn, or laceration.  To the extent that the Veteran reports recurrent symptomatology of his left hand and arm since service, and that such was a precursor of his current left CTS and left arm weakness- this is actually a medical opinion in the guise of lay evidence and, as such, is not competent evidence.  

Moreover, a review of the available service treatment records does not show that he had such symptoms and the post-service private clinical records do not corroborate such a history of symptoms since service.  Although left CTS is first shown after service in 1977, it resolved, until it was again shown in 2000 to possibly affect both hands, and it is not until 2006 that the Veteran first related having had chronic left hand and arm pain since his acute in-service burn.  He did not relate such a history in 1997 or in 2000.  Further, the Board notes that it is only after his post-service MVA that there is evidence of weakness that affects the entire left arm.  Since consistency is the hallmark of credibility, and because the Veteran's history has varied over time, the Board finds that the Veteran's statements of continuous symptoms of the left hand and left arm, e.g., pain since his 1976 in-service burn injury or laceration, are not credible.  

The passage of time without complaint or having sought treatment for left CTS and left arm weakness is only one factor, and not the determinative factor, in assessing credibility in this case.  Other factors are that the recent VA examiner indicated that left CTS and left arm weakness would not be expected residuals of the burn which the Veteran sustained during service, as well as the intervening TBI which the Veteran sustained in 2003.  And, the Board notes that it is only after the 2003 TBI that the Veteran filed a claim for disabilities of the left hand and arm.  

Accordingly, the Board concludes that the Veteran's proffered lay evidence of continued symptomatology since service is not credible for the limited purpose of establishing causal nexus.  

The Veteran is currently diagnosed with left wrist CTS and chronic left arm pain and weakness.  At issue then, is whether the Veteran's current left CTS and left arm weakness can be related to an acute injury or injuries during service by competent medical evidence.  The competent and persuasive medical opinion of record does not establish a relationship between the Veteran's currently diagnosed left wrist CTS and left arm weakness and any incident or event during service.  

The May 2010 VA examiner has persuasively established that any current left CTS and left arm weakness are unrelated to the Veteran's military service due to the absence of evidence of continued in-service treatment for injury after the 1976 burn and, implicitly, the passage of time without corroborating evidence of pathology, and the intervening 2003 MVA causing TBI and left-sided weakness.  The VA examiner supported this conclusion with citation to relevant facts following a review of evidence and the Board finds it to be highly persuasive.

On the other hand, and despite the absence of subsequent treatment during service after 1976, a private physician has indicated that the possibility that the left arm cellulitis in 1976 was a cause of the Veteran's left arm and hand symptoms could not be ruled out but how much of his symptoms were from that event and how much from his TBI was not known.  

It is not clear what records were provided to that physician or how much of the opinion simply relied upon the lay history, by the Veteran and perhaps a service comrade, of the Veteran's having had continuity of symptoms since service.  In any event, even when this opinion is construed most favorably, it is at best speculative in nature and has no accompanying rationale.  As noted by the United States Court of Appeals for Veterans Claims, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  Use of speculative language such as "possibly" in the private physician's opinion does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In short, the Board finds that the opinion of the May 2010 VA examiner outweighs this private medical opinion.  

Also posited against the May 2010 VA opinion is the Veteran's lay opinion regarding causal nexus.  The Board is not required to accept the Veteran's lay opinion in this particular set of circumstances because he lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between in-service injury(ies) and the current pathologies of the left hand, i.e., left wrist CTS, and left arm weakness.  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis, i.e., of left CTS or left arm weakness, during service, and he has not described symptoms supported by a later diagnosis by a medical professional which is sufficiently probative in nature, as discussed above.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion addressing the question of etiology of the Veteran's current left CTS and left arm weakness.  

The lapse of a number of years between the in-service burn injury, and claimed left hand laceration, and the earliest contemporaneous clinical evidence after service of neurological disabilities of the left hand and left arm (and this mostly after the devastating 2003 MVA) tends to weigh against there being a nexus between in-service injury(ies) and current disabilities of the left hand and left arm.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board does not question that the Veteran sustained an injury to his left upper extremity during service.  He contends that his current left CTS and left arm weakness are due to either a burn or laceration, or both, of the left hand and forearm during service, but the competent and probative evidence shows that the left wrist CTS is of post-service origin and the left arm weakness is due to TBI from the 2003 MVA.  The Board is without a reasonable basis upon which to predicate entitlement to service connection for disabilities of the left hand and left arm.  Accordingly, service connection for disabilities of the left hand and left arm is not warranted.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for a left hand disorder is denied.  

Service connection for a left arm disorder is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


